DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on October 26th, 2021, have been carefully considered.
Claims 1-12 and 14 have been amended.
Claims 15-20 have been canceled.
Claims 21-26 have been added.
Claims 1-14 and 21-26 are currently pending in the instant application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rajamani et al. [US2019/0035473]. Rajamani teaches group write operations for a data storage device.

	Regarding claims 1, 8, and 14, Rajamani teaches a host [Rajamani figure 1, feature 180 “Device”] comprising: 
an interface configured to communicate [Rajamani figure 1, feature 182 “Interface”] with a storage system comprising a memory [Rajamani figure 1, feature 102 “Data Storage Device” and 146 “Volatile Memory”] having a maximum logical capacity defined by a range of logical block addresses [Rajamani paragraph 0019, middle lines “…The volatile memory 146 may be configured to store control information, such as a logical-to-physical (L2P) address mapping table 148…” and paragraph 0035, last lines “…Each entry of the L2P address mapping table 148 may indicate a mapping of a logical address to a physical address of the non-volatile memory 104…”]; and 
a processor [Rajamani figure 1, feature 142 “Processor”] configured to:
 receive a plurality of random write commands , wherein the plurality of random write commands specifies non-contiguous logical block addresses in the range of logical block addresses [Rajamani paragraph 0026, “…the data 174 may include pages corresponding to “random” write commands that are unrelated (e.g., that use non-sequential logical addresses)…”], 
aggregate the plurality of random write commands into a sequential write command, wherein instead of specifying the non-contiguous logical block addresses in 
2  
Regarding claim 2, as per claim 1, Rajamani teaches the processor is further configured to aggregate the plurality of random write commands in response to determining that data to be written to the storage system is random and temporary [Rajamani paragraph 0038, first lines “…the device 180 may be configured to perform a 
  
Regarding claim 3, as per claim 1, Rajamani teaches the processor is further configured to send, to the storage system, a read command that specifies one of the contiguous logical block addresses outside of the range of logical block addresses [Rajamani paragraph 0022, middle lines “…the memory controller 130 may receive a request for read access to the data. The memory controller 130 may send a read command to the memory device 103 to initiate reading of the data…” and paragraph 0036, last lines “…the multiple logical addresses 176 may include an “invalid” logical address (e.g., a logical address that is outside of a range of valid logical addresses)…” paragraph 0030, last lines “…The data aggregation controller 188 may be configured to maintain a list indicating which of the plurality of storage regions 190 are available to store data or are ready to be flushed. The list may also indicate which of the plurality of storage regions 190 is currently being used to store data…”].
  
Regarding claims 4 and 24, as per claim 1, Rajamani teaches the processor is further configured to ensure that an aggregate of the range of logical block addresses and the contiguous logical block addresses outside of the range of logical block addresses is within a physical capacity of the memory [Rajamani paragraph 0052, 
  
Regarding claims 5 and 10, as per claim 1, Rajamani teaches the processor is further configured to send, to the storage system, an erase command specifying one of the contiguous logical block addresses outside of the range of logical block addresses [Rajamani paragraph 0033, first lines “…the data aggregation controller 188 is configured to initiate a flush operation to delete the data 174 from the particular storage region 192…”].
  
Regarding claims 6 and 11, as per claim 1, Rajamani teaches the processor is further configured to modify a file system to indicate an extended logical capacity of the memory [Rajamani paragraph 0051, first lines “…Write serialization may be an I/O layer on the host side that sits between drive(s) and application(s). The write serialization layer may batch small random writes and send the batched writes to a drive in large, commonly sized units…”].
  
Regarding claims 7 and 12, as per claim 1, Rajamani teaches the plurality of random write commands are from different applications running on the host [Rajamani paragraph 0059, middle lines “…an application programming interface (API) may be exposed as a library or as a special library function using an input/output control (IOCTL) command that may be used by one or more applications…”].
  

   
Regarding claims 13 and 21, as per claim 8, Rajamani teaches the memory comprises a three- dimensional memory [Rajamani paragraph 0015, middle lines “…The non-volatile memory 104 may have a three-dimensional (3D) memory configuration…”].
     
Regarding claim 22, as per claim 1, Rajamani teaches a predetermined agreement exists between the host and the storage system regarding how to handle the sequential write command [Rajamani paragraph 0051, first lines “…Write serialization may be an I/O layer on the host side that sits between drive(s) and application(s). The write serialization layer may batch small random writes and send the batched writes to a drive in large, commonly sized units…”].
  
Regarding claim 23, as per claim 8, Rajamani teaches the controller is further configured to receive, from the host, a read command that specifies one of the contiguous logical block addresses outside of the range of logical block addresses [Rajamani paragraph 0036, last lines “…the multiple logical addresses 176 may include an “invalid” logical address (e.g., a logical address that is outside of a range of valid logical addresses)…”]

Regarding claim 25, as per claim 8, Rajamani teaches the second set of blocks is designated for temporary data [Rajamani paragraph 0029, last lines “…may update control information to indicate that the data 174 is ready for deletion (e.g., that the data 174 is invalid or “stale”)…”].
  
Regarding claim 26, as per claim 8, Rajamani teaches use of the logical block addresses outside the range of logical block addresses reduces write amplification [Rajamani paragraph 0051, middle lines “…The write serialization layer may enable conversion of small random writes to bigger writes, thereby increasing drive endurance. The write serialization layer may also reduce command traffic between the host and the drive, which increases overall throughput…”].

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 14 have been considered but are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/ERIC CARDWELL/Primary Examiner, Art Unit 2139